DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 8 of remarks, filed 4/28/22, with respect to objections to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8 of remarks, filed 4/28/22, with respect to the 112 rejection to Claim 15 have been fully considered and are persuasive.  The 112 rejection of Claim 15 has been withdrawn. 
Applicant’s arguments, see page 8 of remarks, filed 4/28/22, with respect to the 101 rejection to Claim 15 have been fully considered and are persuasive.  The 101 rejection of Claim 15 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2015/0128489) (cited by applicant on IDS dated 1/31/20) in view of Ohta (US 2017/0055538)
Regarding Claim 1, Yamada teaches a horticulture lighting system, comprising: a lighting device (light source 1 and 2) configured to provide horticulture light; a control system (control unit 3) configured to control the lighting device to provide according to a predetermined time scheme (time setting unit 4) and/or as function of a sensor signal (“The time setting unit 4 may include a photo-sensor” Paragraph [0028]) a light pulse (Figure 6; “white light irradiated from first light source”) of horticulture light in a spectral wavelength region, wherein the spectral wavelength region at least comprises blue light (“includes blue light having a peak wavelength at about 455 nm” Paragraph [0023]), wherein the light pulse period precedes or at least partially overlaps a second period (Figure 6; sunlight) wherein second horticulture light is provided, wherein the second period is longer than the light pulse period (Figure 6) and wherein the lighting device is configured to provide the second horticulture light (“In case where the plant growing system 10 is employed in a fully-closed plant production factory on which the sunlight is not irradiated, the first light source 1 and the second light source 2 is on/off controlled based on, e.g., a photophase/dark phase schedule of an artificial light source used in cultivating the plant P.” Paragraph [0045]).
Yamada fails to teach the light pulse period selected from a range of 1-60 min.
However, Ohta teaches the light pulse period selected from a range of 1-60 min (“The radiation of blue light is stopped after, for example, 30 minutes or less of radiation. Paragraph [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse period of Yamada to have a period selected from a range of 1-60 minutes as taught by Ohta, in order to promote growth of the plant, accelerate bloom time, and increase water retention in a quick and efficient manner.
Regarding Claim 2, Yamada and Ohta teach the horticulture arrangement of Claim 1. Yamada further teaches the horticulture lighting system, wherein the light pulse of blue light includes light having a wavelength selected from a range of 425-475 nm (“includes blue light having a peak wavelength at about 455 nm” Paragraph [0023]).
Regarding Claim 7, Yamada and Ohta teach the horticulture arrangement of Claim 1. Yamada further teaches the horticulture lighting system, wherein the lighting device comprises a first lighting device (first light source 1) and a second lighting device (second light source 2), wherein the first lighting device is configured to provide at least blue horticulture light (“the first light source 1 emits, e.g., daylight white light which includes blue light having a peak wavelength at about 455 nm” Paragraph [0023]), wherein the horticulture lighting system is configured to provide the light pulse with at least the first lighting device (Figure 6), and wherein the second lighting device is configured to provide at least the second horticulture light having one or more wavelengths selected from one or more wavelength ranges selected of the group consisting of (i) 625-675 nm and (ii) 700-850 nm (“The light emitted from the second light source 2 is the far-red light having a peak wavelength in a range from 685 nm to 780 nm.” Paragraph [0024]), the horticulture lighting system further comprising a sensor (“photo-sensor” Paragraph [0028]), wherein the sensor is configured to monitor a parameter of a plant and to provide a corresponding sensor signal, and wherein the control system (control unit 3) is configured to provide the light pulse according to a predetermined relation between sensor signal and horticulture lighting properties of one or more of the light pulse of horticulture light and the second horticulture light (“The time setting unit 4 may include a photo-sensor to detect the intensity of sunlight (natural light), so that the irradiation timing of the first light source 1 may be determined by detecting the brightness around the plant P with the photo-sensor.” Paragraph [0028]).
Regarding Claim 11, Yamada teaches a method of providing horticulture light (light source 1 and 2) to plants in a horticulture arrangement, the method comprising providing, according to a predetermined time scheme (time setting unit 4) and/or as function of a sensor signal, a light pulse of horticulture light from a lighting device in a spectral wavelength region  (Figure 6; “white light irradiated from first light source”), wherein the spectral wavelength region at least comprising blue light (“includes blue light having a peak wavelength at about 455 nm” Paragraph [0023]), wherein the light pulse period precedes or at least partially overlaps a second period of second horticulture light (Figure 6; sunlight, light source 2), wherein the second period is longer than the light pulse period (Figure 6) and wherein the lighting device is configured to provide the second horticulture light (“In case where the plant growing system 10 is employed in a fully-closed plant production factory on which the sunlight is not irradiated, the first light source 1 and the second light source 2 is on/off controlled based on, e.g., a photophase/dark phase schedule of an artificial light source used in cultivating the plant P.” Paragraph [0045]).
Yamada fails to teach the light pulse period selected from a range of 1-60 min.
However, Ohta teaches the light pulse period selected from a range of 1-60 min (“The radiation of blue light is stopped after, for example, 30 minutes or less of radiation. Paragraph [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse period of Yamada to have a period selected from a range of 1-60 minutes as taught by Ohta, in order to promote growth of the plant, accelerate bloom time, and increase water retention in a quick and efficient manner.
Regarding Claim 14, Yamada and Ohta teach the horticulture arrangement of Claim 11. Yamada further teaches the method when the light pulse of horticulture light is provided as function of a sensor signal (“photo-sensor” Paragraph [0028]), wherein the light pulse is directed to an abaxial part of leaves of the plant (light source 1c; Figure 4), and wherein the method further comprises monitoring a parameter of a plant and providing the light pulse according to a predetermined relation between a parameter value and horticulture lighting properties (“The time setting unit 4 may include a photo-sensor to detect the intensity of sunlight (natural light), so that the irradiation timing of the first light source 1 may be determined by detecting the brightness around the plant P with the photo-sensor.” Paragraph [0028]) of the light pulse of the horticulture light.
Regarding Claim 15, Yamada and Ohta teach the horticulture arrangement of Claim 1. Yamada further teaches a non-transitory computer-readable storage device with computer-executable instructions thereon that (“the control unit 3 has a microcomputer” Paragraph [0026]; “the time setting unit 4 may include a solar-time switch which stores the sunset times…the time setting unit 4 may be included in the control unit 3.” Paragraph [0028]), when executed by one or more computer processors, cause the one or more computer processors to perform operations configured to actuate the horticulture lighting system of claim 1 (“a control unit 3 configured to control the first and the second light source 1 and 2 to perform respective irradiation operations,” Paragraph [0022]).
Claims 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Ohta as applied to claim 1 and 11 above, and further in view of Reynoso et al. (US 8847514).
Regarding Claim 3, Yamada and Ohta teach the horticulture arrangement of Claim 1.
Yamada fails to teach the horticulture lighting system, wherein the light pulse has an average irradiance of n pmol/m2/s photons over the light pulse period and wherein at least 0.5 h preceding and at least 0.5 h following to the light pulse, the average irradiance of the second horticulture light in the same spectral region as of the horticulture light of the light pulse are each at maximum 0.75*n pmol/m2/s photons.
However, Reynoso teaches the horticulture lighting system, wherein the light pulse has an average irradiance of n pmol/m2/s photons over the light pulse period (“photosynthetic photon flux or PPF, measured in micro-moles of photons per meter squared, per second.” Col 15 lines 47-48) and wherein at least 0.5 h preceding and at least 0.5 h following to the light pulse (blue λ1 peak around 11am); Figure 6), the average irradiance of the second horticulture light (red λ2) in the same spectral region as of the horticulture light of the light pulse are each at maximum 0.75*n pmol/m2/s photons (Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second light source of Yamada, with the second light source having a maximum of 75% of the irradiance of the light pulse within plus or minus half an hour, in order to create a short day treatment to the plant which promotes the growth of the plant, accelerates bloom time, and increases water retention in a quick and efficient manner.
Regarding Claim 5, Yamada and Ohta teach the horticulture arrangement of Claim 1. Yamada further teaches the horticulture lighting system, wherein the control system (control unit 3) is configured to provide the light pulse (Figure 6; “white light irradiated from first light source”) of horticulture light and the second horticulture light (light source 2) according to a predefined scheme wherein a high intensity period (Figure 6; hours 21-2) with second horticulture light intensity alternates with a low intensity period (Figure 6; hours 2-21) with no second horticulture light intensity or less second horticulture light intensity than in the high intensity period (Figure 6).
Yamada fails to teach the horticulture arrangement wherein the control system is configured to provide the light pulse within a time period of 0.5 h preceding and 0.5 h following a start of the high intensity period, wherein the high intensity period and low intensity period are each at least an hour, and wherein a time averaged intensity of the second horticulture light during the low intensity period is at maximum 50% of a time averaged intensity of the second horticulture light during the high intensity period.
However, Reynoso teaches the horticulture arrangement wherein the control system is configured to provide the light pulse (blue λ1 peak around 11am) within a time period of 0.5 h preceding and 0.5 h following a start of the high intensity period (red λ2 starting around 10:30am; Figure 6), wherein the high intensity period and low intensity period are each at least an hour (Figure 6), and wherein a time averaged intensity of the second horticulture light during the low intensity period (red λ2 before 10:30am) is at maximum 50% of a time averaged intensity of the second horticulture light during the high intensity period (red λ2 around 11am; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse and second light of Yamada with the time scheme and intensity of Reynoso, in order to create a short day treatment to the plant which promotes the growth of the plant, accelerates bloom time, and increases water retention in a quick and efficient manner.
Regarding Claim 13, Yamada and Ohta teach the horticulture arrangement of Claim 11. Yamada further teaches the method, wherein a high intensity period (Figure 6; hours 21-2) with second horticulture light intensity alternates with a low intensity period with no second horticulture light intensity or less second horticulture light intensity than in the high intensity period (Figure 6; hours 2-21), wherein the second horticulture light is received as solar light and/or provided by a lighting device (light source 2).
Yamada fails to teach the method wherein the method further comprises providing the light pulse within a time period of 0.5 h preceding and 0.5 h following a start of the high intensity period, wherein the high intensity period and low intensity period are each at least an hour, and wherein a time averaged intensity of the second horticulture light during the low intensity period is at maximum 50% of a time averaged intensity of the second horticulture light during the high intensity period.
However, Reynoso teaches the method wherein the method further comprises providing the light pulse (blue λ1 peak around 11am Figure 6) within a time period of 0.5 h preceding and 0.5 h following a start of the high intensity period (red λ2 starting around 10:30am; Figure 6), wherein the high intensity period and low intensity period are each at least an hour (Figure 6), and wherein a time averaged intensity of the second horticulture light during the low intensity period (red λ2 before 10:30am) is at maximum 50% of a time averaged intensity of the second horticulture light during the high intensity period (red λ2 around 11am; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse and second light of Yamada with the time scheme and intensity of Reynoso, in order to create a short day treatment to the plant which promotes the growth of the plant, accelerates bloom time, and increases water retention in a quick and efficient manner.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Ohta as applied to claim 1 and 11 above, and further in view of Ogawa et al. (AU 2010329035).
Regarding Claim 4, Yamada and Ohta teach the horticulture arrangement of Claim 1. Yamada and Ohta further teach the horticulture lighting system according to any one of the preceding claims, wherein the light pulse period is selected from a range of 10-40 min (Ohta: “The radiation of blue light is stopped after, for example, 30 minutes or less of radiation. Paragraph [0056]), and wherein the control system is configured to provide during the light pulse period a radiant fluence of 20,000-100,000 pmol/m2 photons (Yamada: “the first light source 1 irradiates light around the plant P at an irradiance of 0.01 W/m2 or more” Paragraph [0025]).
Modified Yamada fails to teach the horticulture lighting system wherein the control system is configured to provide during the light pulse period the light pulse with an irradiance of 10-70 pmol/m2/s photons.
However, Ogawa teaches the horticulture lighting system wherein the control system is configured to provide during the light pulse period the light pulse with an irradiance of 10-70 pmol/m2/s photons (“it is preferable that the photosynthesis photon flux density is within the range from about 10 pmol/m2/s to about 1000 pmol/m2/s, and more preferably from about 50 pmol/m2/s to about 500 pmol/m2/s.” Page 32 lines 3-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse of Yamada with the irradiance of 10-70 pmol/m2/s of Ogawa, in order to promote shoot and root growth under lower irradiance which creates less harsh conditions.
Regarding Claim 12, Yamada and Ohta teach the horticulture arrangement of Claim 11. Yamada and Ohta further teach the method, wherein the light pulse of blue light includes light having a wavelength selected from a range of 425-475 nm (Yamada: “the first light source 1 emits, e.g., daylight white light which includes blue light having a peak wavelength at about 455 nm” Paragraph [0023]), wherein the light pulse period is selected from a range of 10-40 min (Ohta: “The radiation of blue light is stopped after, for example, 30 minutes or less of radiation. Paragraph [0056])  the method further comprising providing during the light pulse period a radiant fluence of 20,000-100,000 pmol/m2 photons (Yamada: “the first light source 1 irradiates light around the plant P at an irradiance of 0.01 W/m2 or more” Paragraph [0025]).
Modified Yamada fails to teach the method wherein the light pulse irradiance is selected from an irradiance of 10-70 pmol/m2/s photons.
However, Ogawa teaches the method wherein the light pulse irradiance is selected from an irradiance of 10-70 pmol/m2/s photons (“it is preferable that the photosynthesis photon flux density is 5 within the range from about 10 pmol/m 2 /s to about 1000 pmol/m 2 /s, and more preferably from about 50 pmol/m 2 /s to about 500 pmol/m 2 /s.” Page 32 lines 3-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light pulse of Yamada with the irradiance of 10-70 pmol/m2/s of Ogawa, in order to promote shoot and root growth under lower irradiance which creates less harsh conditions.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Ohta, and Reynoso as applied to claim 5 above, and further in view of Bostdorff (US 2013/0263503).
Regarding Claim 6, Yamada, Ohta, and Reynoso teach the horticulture arrangement of Claim 5. 
Yamada fails to teach the horticulture lighting system according to claim 5, wherein the predefined scheme is based on a day-night rhythm created by the second horticulture light, and wherein the control system is configured to provide the light pulse at dawn.
However, Reynoso teaches the horticulture lighting system, wherein the predefined scheme is based on a day-night rhythm (Figure 6) created by the second horticulture light (Far red light; Figure 7 and 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second light of Yamada with the day-night rhythm of Reynoso, in order to mimic the natural growth cycles found in nature, since too much light, or constant light can lead to stunted growth or damage to the plant
Additionally, Bostdorff teaches the horticulture lighting system wherein the control system is configured to provide the light pulse at dawn (“the stroboscopic lamp 14 is cycled on and off during a morning period 116 and an evening period 120, in each of which there is substantially no natural light available to the plant 20.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system of Yamada, with the light pulse at dawn as taught by Bostdorff, since exposure to a pulse of light of high intensity in the morning has shown to increase the rate of growth in most plants.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Ohta as applied to claim 1 above, and further in view of Daniels (US 2017/0188531).
Regarding Claim 8, Yamada and Ohta teach the horticulture lighting system of Claim 1.
Yamada fails to teach a horticulture arrangement for plants, comprising a support for support of the plants.
However, Daniels teaches a horticulture arrangement for plants, comprising a support for support of the plants (“The light radiating from the LED lighting system irradiates plants growing on the grow shelf at the bottom of the rack.” Paragraph [0074]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting arrangement of Yamada with the plant support of Daniels, in order to properly and consistently direct the lighting at different parts of the plant to maximize growth efficiency.
Regarding Claim 9, Yamada, Ohta, and Daniels teach the horticulture arrangement of Claim 8. Yamada further teaches the horticulture arrangement, the first lighting device is configured as one or more of uplighter (lower light sources 1c; Figure 4) and side lighter (lateral light source 1b), and wherein the second lighting device is configured as one or more of side lighter (lateral light source 2b) and down lighter (upper light source 2a).
Regarding Claim 10, Yamada, Ohta, and Daniels teach the horticulture arrangement of Claim 8.
Yamada fails to teach the horticulture arrangement, wherein the control system is further configured to provide an elevated CO2 concentration by means of a device for providing CO2 at least during the light pulse period.
However, Daniels teaches the horticulture arrangement, wherein the control system is further configured to provide an elevated CO2 concentration by means of a device for providing CO2 at least during the light pulse period (“Gasses, such as CO2 can be injected into the ambient air” Paragraph [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control system of Yamada with the means of providing CO2 as taught by Daniels, in order to increase photosynthesis, spurring accelerated plant growth.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
 Applicant’s amendments with regards to the second horticulture lighting device in Claims 1 and 11 are taught by Yamada et al. (US 2015/0128489) as shown in the currently presented rejection above. Applicant states in remarks page 9, “it is asserted in the Office Action that sunlight corresponds to the recited second horticulture light.” In Paragraph 45 of Yamada, they describe the plant growing system in the event that no sunlight is available, e.g. the plant growing system is indoors. In this instance they describe the sunlight being replaced by light source 1 and/or light source 2. This covers the limitation described in the amendment where the lighting system provides the second horticulture light.
Applicant’s amendments, see remarks page 8, with regards to the computer-readable storage device in Claim 15, are taught by Yamada et al. (US 2015/0128489) as shown in the currently presented rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642